Citation Nr: 1510771	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  07-25 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and as secondary to a service-connected left foot disorder. 

2. Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran; the Veteran's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from April and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In July 2010, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a hearing conducted at the Board's offices in Washington, D.C. A copy of the hearing transcript has been associated with the claims file. 

The issues of entitlement to temporary 100 percent ratings for left foot surgeries and whether new and material evidence has been submitted to reopen a previously denied claim for service connection for hepatitis C have been raised by the record in an October 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:


1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's service-connected knee and psychiatric disabilities. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the appellant is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records.

2. Afford the Veteran with a VA medical examination to be conducted by a qualified examiner to determine the nature and etiology of the claimed knee disorders. The examiner should review the Veteran's records on the VA Benefits Management System (VBMS) and note such review in his or her report. 

After reviewing the claims file, interviewing the Veteran, and performing an examination, the examiner must offer the following opinions:

a. Is any diagnosed left knee disorder (to specifically include any that existed during the pendency of the appeal and preexisted the Veteran's recent total left knee replacement surgery) related to service or any incident of service, or caused or permanently aggravated beyond its normal progression by the Veteran's service-connected left foot disability?

b. Is any diagnosed right knee disorder related to service or any incident of service, or caused or permanently aggravated beyond its normal progression by the Veteran's service-connected left foot disability?

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. A complete explanation must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

3. Afford the Veteran with a VA psychiatric examination to be conducted by a qualified examiner to determine the nature and etiology of the psychiatric disorder. The examiner should review the Veteran's records on the VA Benefits Management System (VBMS) and note such review in his or her report. 

After reviewing the claims file, interviewing the Veteran, and performing an examination, the examiner must offer the following opinion:

Is any diagnosed psychiatric disorder related to service or any VERIFIED incident of service, or caused or permanently aggravated beyond its normal progression by the Veteran's service-connected left foot disability?

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. A complete explanation must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



